COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Benton and Elder
Argued at Richmond, Virginia


STEPHEN A. EISENBERGER
                                     MEMORANDUM OPINION * BY
v.   Record No. 2549-95-2          CHIEF JUDGE NORMAN K. MOON
                                        NOVEMBER 19, 1996
SUZANNE S. EISENBERGER


         FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                    Theodore J. Markow, Judge
          Lawrence E. Luck (Meyer, Goergen & Marrs, on
          briefs), for appellant.

          Phoebe P. Hall (Franklin P. Hall; Hall &
          Hall, on brief), for appellee.



     Stephen A. Eisenberger appeals from the final decree of

divorce and distribution of property order of the circuit court.

 Appellant raises the following arguments on appeal: (1) whether

the circuit court erred in characterizing appellant's

post-separation contributions to his Crestar-thrift account as

marital property; (2) whether the circuit court erred in awarding

each party their respective pension benefits without first

declaring the specific value accorded each of the parties'

pension benefits; (3) whether the circuit court erred in refusing

to permit a reservation of spousal support for the appellant

where such reservation was requested; (4) whether the circuit

court erred in requiring appellant to pay a lump sum to appellee

in accord with the court's use of the present offset method to
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
distribute marital assets which included the marital portion of

appellant's deferred management incentive plan awards for 1992

and 1993; (5) whether the circuit court erred in characterizing

the appellant's management incentive plan award for 1993 as

marital property; and (6) whether the circuit court erred in

refusing to amend or to suspend its final decree in order to hear

additional evidence where appellant gave notice to the court

within the period prescribed by Rule 1:1 of appellant's

termination from employment, a factor considered by the court in

making its distribution and support order. 1   In her response,

appellee raises the additional argument of whether the circuit

court erred in classifying the wife's disability benefits as

marital where the disability occurred after the separation of the

parties.   We find that: (1) the circuit court erred in

classifying the entirety of appellant's post-separation

contributions to his Crestar-thrift account as marital property;

(2) the circuit court's failure to announce the specific value

accorded appellant's and appellee's pension benefits constituted

     1
      We note that appellant's formal objections were filed in a
written statement of objections on October 25, 1995, some
nineteen days after the court's final decree of October 6, 1995.
 In view of the record, we find that appellant made sufficient
indication of his objections during the evidentiary hearing to
warrant our consideration of the issues before us with the
exception of appellant's argument concerning the circuit court's
use of the present offset method in distributing marital assets
which included appellant's management incentive awards. We wish
to make clear, however, that such written objections alone, filed
days after the court's final decree, are not regularly sufficient
to comply with Rule 5A:18.




                                -2-
harmless error; (3) the circuit court did not err in refusing to

grant appellant's request for reservation of spousal support;

(4) appellant failed to properly object to the circuit court's

distribution of appellant's deferred management incentive awards

via the present offset method and consequently, we do not reach

this issue on appeal; (5) the court did not err in classifying

appellant's management incentive plan award which appellant

earned in 1993 as marital property; (6) the court did not err in

refusing to amend or to suspend its final decree to hear

additional evidence after being informed of appellant's

termination from his position with Crestar Bank; and (7) appellee

failed to timely object to the court's classification of her

disability benefits as marital property, and we therefore do not

reach this issue on appeal.
     Appellant and appellee were married on April 20, 1973.     A

final divorce decree was entered on October 10, 1995, at which

time appellant was forty-eight years of age and appellee was

fifty years of age.   Divorce was granted on the ground that from

approximately January 14, 1994, the parties had lived separate

and apart without any cohabitation or interruption for a period

of more than one year.

     During the majority of the parties' marriage appellant was

employed by Crestar Bank and at the time of trial served as a

vice-president in Crestar's commercial financial division.

During the course of appellant's employment, he worked in Norfolk




                                -3-
and Chesapeake, returning to the marital abode on weekends and

occasional week nights.   Appellee, who suffered from depression,

remained in Richmond in the parties' home during this period.

Throughout the period appellant was employed in Norfolk and

Chesapeake, appellee expressed her desire to relocate to Norfolk

to be with appellant.   Appellant refused and informed appellee

that when he returned to Richmond he did not wish to resume

living with appellee.   In late 1993, appellant was reassigned to

Richmond.   Appellant returned to Richmond and in January 1994,

appellant moved out of the marital abode and established a

separate residence.   Appellee expressed her desire that she did

not want the marriage to end at this time, but she cooperated

with appellant's decision to establish a separate residence.

Appellee continued to suffer from depression at the time that

appellant chose to depart from the marital abode.
     Appellant established a variety of retirement assets prior

to his separation from appellee in January of 1994.   These

included two IRAs, a Fidelity Investors IRA in his name, valued

by stipulation at $95,072.80, classified as marital property, and

a First Union IRA, valued by stipulation at $22.97, classified as

marital property.   Appellant also participated in a Crestar

Thrift and Profit Sharing Plan which was valued at $46,718.    In

addition, prior to issuance of the final divorce decree,

appellant received three Management Incentive Plan awards.     These

awards consisted of credit for deferred compensation in the




                                -4-
amounts of $5,000 earned in 1992, $8,000 earned in 1993, and

$10,000 earned in 1994.   All three awards were actually declared

in February of the preceeding year.    The awards earned in 1992

and 1993 were classified as marital property.

     Appellant also had accrued pension benefits under a Crestar

pension plan which would begin to provide income to appellant at

age sixty-five.   During the evidentiary hearing, appellant and

appellee expressed extreme disagreement as to the appropriate

valuation of the pension plan.   Appellant's expert, Maxwell G.

Cisne, a certified public accountant recognized by the trial

court as an expert in pension valuations, offered different

valuations of appellant's pension plan based on the number of

years of completed employment time with Crestar used in the

calculation.   Cisne calculated the present value of appellant's

plan at $14,278.02.   This value was based on a projected monthly

benefit of $784.13, a figure reflecting appellant's benefits if

his employment with Crestar terminated on July 26, 1995, a point

reflecting appellant's vested retirement benefits at

approximately the time of the August 14 hearing.   Alternatively,

Cisne valued the plan at $10,645.55, if the monthly pension

benefit used was $584.64, the value of appellant's benefits if he

had terminated employment with Crestar on December 31, 1993,

immediately prior to the parties' separation in January of 1994.
     Appellee disagreed with the use of either value, arguing

that appellant had not terminated his employment with Crestar on




                                 -5-
either date, as these figures assumed.   Instead, appellee offered

a value of $2,700 per month as the proper benefit amount to be

used, as this would be the benefit to appellant if he remained

with Crestar until age sixty-five according to Crestar's 1995

Executive Benefits Statement.   The Benefit's Statement was

interpreted during the hearing by appellee's witness, Sue S.

Sampson, Esq., a member of Crestar's legal department, serving as

Crestar's designee.   Sampson presented three valuations of

appellant's retirement benefits based on appellant's last salary

increase and differing retirement dates and accumulated years of

service.   Appellant's benefits were calculated at $784.13 if

appellant had terminated employment with Crestar on July 26,

1995.   If appellant opted for early retirement and terminated

employment at age fifty-five, his benefits were calculated at

$732.97 a month.   Retirement at age sixty would result in a

monthly benefit of $2,090.19 and retirement at age sixty-five was

calculated to produce a monthly benefit of approximately $2,700.

Appellant argued that the sum of $2,700 per month should not be

used as it was "grossly speculative" given the possibility that

appellant might leave Crestar prior to reaching age sixty-five.

           Appellee was employed throughout the majority of the

marriage by the Commonwealth of Virginia.   Appellee began work

for the Commonwealth as a librarian on July 1, 1971 and was so

employed until her retirement on disability on June 1, 1994.

Appellee accrued pension benefits under the Virginia Retirement



                                -6-
System (VRS).   At the time of trial the VRS provided appellee a

monthly disability benefit of $2,474.34.    In addition appellee

received $1,238 in Social Security disability payments.   During

the evidentiary hearing, appellant's expert calculated a present

value of appellee's VRS benefits as $476,691.32, based on an

assumption of a 3.5% cost of living adjustment, an 8% discount

rate and a predicted death at age 80.4.    Appellee rejected this

value, arguing that the appropriate valuation of her benefits was

$18,475.62.    This sum is the amount that appellee could withdraw

if she had left work on June 1, 1994, a date near the date of the

evidentiary hearing.   Appellee also argued that appellant's

figure of $476,691.32 was inappropriate in that it was highly

speculative.    Appellee noted that appellant's calculation

presumed appellee's continued disability.   However, appellee's

disability, based on depression, is subject to annual review and

should she be determined to no longer be disabled, or if she

returned to full-time work, her disability retirement income

would cease.
     In addition to their individual retirement and savings

accounts, the parties possessed certain other marital assets

distributed by the court.   The most significant of these other

assets was the parties' marital residence, with a fair market

value of $130,500.   The residence was encumbered by a mortgage

with a balance of $41,119.56 and an equity loan with a balance of

$23,801.82.    The couple also owned a home-built airplane, made by




                                 -7-
appellant, valued at $30,000.

     The circuit court ordered the following distribution of the

marital estate: (1) each party was to keep their respective

pension benefits; (2) appellant was to receive 70% of the value

of the home-built airplane, the appellee 30%; (3) appellant was

to be solely liable for a contingent guarantee that appellant

executed for a past business venture; and (4) all other marital

assets were to be divided fifty-fifty.
I. Characterization of appellant's post separation contributions
         to his Crestar-thrift account as marital property


     Throughout the course of appellant's employment with Crestar

he participated in Crestar's Thrift and Profit Sharing Plan

("Crestar-thrift plan").   The circuit court valued appellant's

Crestar-thrift account as of the evidentiary hearing at $46,718

and classified the entire account as marital.   At the time of the

parties' separation on or about January 14, 1994, appellant's

Crestar-thrift account was valued at $17,419.90, consisting of

298.0380 shares of Crestar stock (valued at $13,748.78) and

327.1983 units of Crestfunds Value Fund (valued at $3,671.12).

Following separation, appellant converted the entire 327.1983

units of Crestfunds Value Fund into an additional 87.669 shares

of Crestar common stock, bringing the pre-separation total to

385.708 shares.   The pre-separation stock also continued to

appreciate.   Appellant also continued to purchase additional

shares of Crestar stock via the Crestar-thrift plan.   The

purchases were made with funds deducted from appellant's monthly


                                -8-
pay check, combined with matching funds from Crestar.   In

February of 1994, appellant also received a profit sharing award

of $3,855.76 into his Crestar-thrift account.

     Code § 20-107.3(A)(2) addresses the treatment of deferred

compensation plans:
          All property including that portion of
          pensions, profit-sharing or deferred
          compensation or retirement plans of whatever
          nature, acquired by either spouse during the
          marriage, and before the last separation of
          the parties, if at such time or thereafter at
          least one of the parties intends that the
          separation be permanent, is presumed to be
          marital property in the absence of
          satisfactory evidence that it is separate
          property.

Here the appellant has made purchases of additional Crestar stock

subsequent to the parties "last separation."    Consequently the

post-separation stock is not presumptively treated as marital

under the statute.   However, the post-separation stock was

commingled with the 385.708 shares of stock that the parties

agree is properly characterized as marital property.    Code

§ 20-107.3(A)(3)(d) addresses the burdens of the parties in

valuing commingled property:
          When marital property and separate property
          are commingled by contributing one category
          of property to another, resulting in the loss
          of identity of the contributed property, the
          classification of the contributed property
          shall be transmuted to the category of
          property receiving the contribution.
          However, to the extent the contributed
          property is retraceable by a preponderance of
          the evidence and was not a gift, such
          contributed property shall retain its
          original classification.




                                -9-
Accordingly, the burden is on the proponent of the property's

classification as separate to produce evidence, a preponderance

of which proves a portion of the asset to be separate.    Here, the

burden was on the appellant to prove what portion of his

Crestar-thrift account was attributable to the post-separation

purchases.   Appellant introduced into evidence activity sheets,

prepared by Crestar, indicating the various activity in the

thrift account from 1/1/93 through 12/31/94.    Using this

information it is possible to determine what portion of the

thrift account was separate as of 12/31/94.    Had appellant

introduced activity sheets for the period of 1/1/95 - 7/25/95, it

would also be possible to accurately determine the separate and

marital portions of the thrift as of 7/25/95, however appellant

failed to enter those summaries.   Nevertheless, the activity

sheets of 1/1/93 to 12/31/94 allow for determining that some part

of the account is separate.
     The activity sheet for 1/1/94 - 3/31/94, beginning at the

point just prior to the parties' separation on 1/14/94, indicates

that the marital portion of the account was $17,419.90.      To this

sum must be added $3,855.76, which was a profit sharing award

earned by appellant in 1993 prior to the parties' separation but

not awarded to him until February of 1994.     See infra part V.

There is no separate indication of the profit sharing award on

the activity sheet as it is grouped with the employer

contribution which totalled $4,455.34 from 1/1/94 - 3/31/94.




                               -10-
Adding the profit sharing award of $3,855.76 to the initial

$17,419.90 which the parties agree is all marital, we reach a

total of $21,275.66 which constitutes the marital portion at that

time.    To this sum was added funds from four different sources

over the next two years: 1) additional employee contributions;

2) matching contributions from the employer (employer

contributions); 3) profit sharing awards; and 4) earnings on the

account in the form of interest and/or dividends.    By calculating

what percentage of earnings was attributable to the marital

portion of the account throughout the life of the account from

1/1/94, it is possible to determine what portion is properly

classified as marital.    We do not have activity sheets from

12/31/94 on and consequently the calculations can not be employed

beyond 12/31/94.    The following calculations indicate the marital

and separate shares as of 12/31/94:
        $21,275.66 (marital share as of 1/1/94 [$17,419.90 +

$3,855.76 profit sharing award = $21,275.66]) divided by the

total in the account as of 3/31/94 which was $23,081.38 (the

total indicated on the activity sheet was in fact $23,288.31, but

subtracting the earnings during this period of $206.93, we have a

total of $23,081.38 which reflects post-separation earnings and

contributions to the account) results in a finding that the

marital portion of the thrift accounted for 92.3% of the earnings

on the account.    The earnings indicated for 1/1/94 - 3/31/94 are

$206.93.    Applying the percentage, 92.3% of this sum is $191.




                                 -11-
Accordingly, earnings attributable to the marital portion of the

account were $191 while $15.93 was attributable to the

post-separation contributions made by appellant and his employer.

     Turning to activity from 4/1/94 - 6/30/94, the marital

portion at the beginning of the period was $21,466.66

($21,275.66 - the original marital portion as of 1/1/94 + the

marital earnings from 1/1/94 - 3/31/94 of $191) divided by the

total in the account at the end of the period which was

$24,836.07 (reflecting the post-separation contributions from

1/1/94 - 6/30/94), indicates that the marital portion accounted

for 86% of the earnings while the separate portion accounted for

14% of the earnings.   The reported earnings of $1,428.03

multiplied by these percentages results in $1,228.11 in marital

earnings and $199.92 in separate earnings.
     Turning to activity from 7/1/94 - 12/31/94, the marital

portion at the beginning of the period was $22,693.77

($21,465.66, the marital portion as of 4/1/94 + the marital

earnings from 4/1/94 - 6/30/94 of $1,228.11) divided by the total

in the account at the end of the period which was $29,672.69

(reflecting the post-separation contributions from 1/1/94 -

12/31/94), indicates that the marital portion accounted for 76%

of the earnings while the separate portion accounted for 24% of

the earnings.   The reported earnings of -$3,983.63 multiplied by

these percentages result in -$3,027.56 loss to the marital

portion and -$956.07 loss to the separate portion.




                               -12-
     Consequently, as of 12/31/94, accounting for post-separation

contributions by appellant and his employer, and accounting for

earnings and losses on the respective marital and separate

portions of the thrift account, the marital portion of the

account was $19,666.21 on 12/31/94.   The actual account balance

as of that date was $25,689.06, resulting in a determination that

$6,022.85 of the thrift account is properly classified as

separate property.
     Because appellant failed to provide activity sheets for

1/1/95 - 7/25/95, it is not possible to continue these

calculations for the remainder of the period.    From 1/1/95 to

7/25/95 there were substantial additional contributions to the

account as indicated on the summary sheet provided by Crestar.

On 7/25/96 the thrift account had a balance of $46,222.77,

indicating additional contributions and earnings of $20,533.71.

Without the summary sheets it is impossible to say what portion

of this sum constitutes earnings attributable to the marital

portion.   Appellant failed to prove these amounts by failing to

submit activity sheets for 1/1/95 - 7/25/95.    However, it was

established at trial, via the testimony of Sue Scott Sampson,

that $4,818.27 of the additional $20,533.71 in the account was a

profit sharing award earned by appellant for his work in 1994.

As this is post-separation earnings, the $4,818.27 is properly

classified and proven as non-marital property.

     In addition to the $4,818.27 being proven as separate




                               -13-
property, it is possible to calculate what portion of the

$20,533.71 constitutes employee contributions and matching

employer contributions.   Through Sampson's testimony, it was

established that during 1995 appellant was contributing 6% of his

base pay and that Crestar matched 50% on the dollar up to the

first 6% of contributions, such that appellant was contributing

9% of his base pay.   It was also established that appellant's

present base pay was $78,500 and that contributions were made on

each pay period and that there were 26 payroll dates.

Accordingly, estimating 2 that thirteen such pay periods had

occurred by 7/25/96, it is possible to determine that appellant

and his employer had added $3,532.50 to the account (($78,500 x

.09%)/2 = $3,532.50).

     Totaling the profit sharing award of $4,818.27 with the

employer/employee contribution of $3,532.50 it is possible to

determine that $8,350.77 of the $20,533.71 is separate property.

 Adding this amount to the $6,022.85 that is proven separate

property by analyzing the activity sheets from 1/1/94 - 12/31/94,

it appears the trial court should have declared $14,373.62 of the

$46,222.77 as separate property.   The remaining $31,849.15 should

be treated as marital and divided in accordance with the trial

court's order, that is 50% to each party.
  II. Award of pension benefits without assignment of specific
value of each party's pension benefits


     2
      There is no indication of the actual dates of payment.




                               -14-
     In accordance with Code § 20-107.3, the circuit court

characterized appellant's and appellee's respective pension

benefits as marital property and further ordered that each party

was to retain their respective pension benefit proceeds.   Code

§ 20-107.3 provides that
          [u]pon decreeing the dissolution of a
          marriage . . ., the court, upon request of
          either party, shall determine the legal title
          as between the parties, and the ownership and
          value of all property, real or personal,
          tangible or intangible, of the parties and
          shall consider which of such property is
          separate property, which is marital property,
          and which is part separate and part marital
          property . . . .

     In considering valuation of the marital estate, we have held

that while "Virginia's statute `mandates' that trial courts

determine the ownership and value of all real and personal

property of the parties," nevertheless, "consistent with

established Virginia jurisprudence, the litigants have the burden

to present evidence sufficient for the court to discharge its

duty."   Bowers v. Bowers, 4 Va. App. 610, 617, 359 S.E.2d 546,

550 (1987).   Here the parties produced qualified witnesses,

Maxwell G. Cisne and Sue S. Sampson, providing evidence about the

value of the parties' respective pensions.   An extreme range of

values was offered by each party and each side produced

valuations of the other's benefits that differed dramatically

from the party's own estimation of the value of their pension.

Appellee estimated the present value of her pension benefits at

$18,475.62.   This is in contrast to the sum of $476,691.32


                               -15-
offered by appellant as the appropriate calculation to be used in

comparing appellant's and appellee's benefits.   Appellee received

$2,473 monthly from her state pension.   With regard to

appellant's benefits, appellant's expert valued the present value

of his pension at $14,278.02 or $10,645.55 with monthly payments

of either $784.13 or $584.64 depending on the selected date of

termination of appellant's employment with Crestar.   Appellee,

however, offered a figure of $2,700 as the appropriate valuation.

Here the circuit court was left with the unenviable task of

ascertaining the actual value, amongst the extremes offered, of

the parties' respective pension benefits.   Despite the

difficulties involved, we have held that even as here, where the

parties have presented such remarkably different valuations, the

court must assign value where the parties have provided the

necessary evidence to prove valuation.   Bowers, 4 Va. App. at

618, 359 S.E.2d at 551.   Consequently, it was error for the court

to have failed to indicate to the parties the specific value

assigned their respective pension benefits.   However, the record

indicates that the court engaged in considerable valuation of the

parties' respective pensions and actively reviewed the statements

of both parties' witnesses with regard to the value of the

pensions.   The court's letter of September 20, 1995, evidences

the court's valuation of the benefits:
          The disability benefits being received by
          Mrs. Eisenberger are marital property and are
          not to be shared by Mr. Eisenberger, either
          as to payments received or reduced to present
          value. In making this determination the


                               -16-
            following factors of § 20-107.3 are
            considered: Paragraphs (1), (2), (4), (5),
            (6), and (10). Especially the court
            considers that Mrs. Eisenberger is determined
            to be permanently disabled as contrasted with
            Mr. Eisenberger's good health and ability to
            provide well for himself. Also considered is
            that while in her depression, Mr. Eisenberger
            left, thereby imposing on Mrs. Eisenberger
            the burden and expense of living on her own
            and otherwise impacting adversely on the
            marital estate. Whatever family assets are
            available should be utilized to allow her to
            live in relatively the same standard of
            living as before his desertion. This may be
            done without any impact on Mr. Eisenberger's
            standard of living. Also considered is that
            Mr. Eisenberger's pension will not be shared
            by Mrs. Eisenberger.

     While the court fails to state in its letter, final decree,

or elsewhere in the record, the exact numerical value assigned to

the pensions, nevertheless the court's order of distribution

adequately demonstrates valuation by the court sufficient to meet

the intent if not the letter of Code § 20-107.3, and

consequently, we find the error to be harmless.

     We also find unpersuasive appellant's argument that the

circuit court abused its discretion when considering Mrs.

Eisenberger's standard of living.      "In reviewing an equitable

distribution award, we rely heavily on the trial judge's

discretion in weighing the particular circumstances of each

case."    Aster v. Gross, 7 Va. App. 1, 8, 371 S.E.2d 833, 837

(1988).   Further, "[f]ashioning an equitable distribution award

lies within the sound discretion of the trial judge and that

award will not be set aside unless it is plainly wrong or without




                                -17-
evidence to support it."    Srinivasan v. Srinivasan, 10 Va. App.
728, 732, 396 S.E.2d 675, 678 (1990).   Here, appellant

misinterprets the court's statement in its opinion letter of

September 20, 1995.   The court stated specifically that it

considered the parties' respective physical conditions and

appellant's departure during appellee's illness in arriving at

its decision.    Code § 20-107.3(E)(4) and (5) specifically

authorize the court to consider these factors in making an

equitable distribution.    Further, Code § 20-107.3(E)(5)

specifically instructs the court to consider "[t]he circumstances

and factors which contributed to the dissolution of the marriage,

specifically including any ground for divorce . . . ."      The

court's comments regarding the parties continuing to enjoy the

same standards of living do not indicate a separate ground of

consideration.   Rather, the comments are merely proffered to

explain the court's rationale that in light of the appellant's

contribution to the deterioration of the marital estate by

leaving appellee during her illness and the appellee's permanent

disability, equity is served by allowing her to maintain her

pension.   Accordingly, we find no abuse of discretion.
    III.   Refusal to permit a reservation of spousal support

     Code § 20-107.1 guides the circuit court in making decrees

as to maintenance and support of spouses.   Specifically, it

provides that "[t]he court, in determining whether to award

support and maintenance for a spouse, shall consider the



                                -18-
circumstances and factors which contributed to the dissolution of

the marriage, specifically including adultery and any other

ground for divorce under the provisions of subdivisions (3) or

(6) of § 20-91 or § 20-95."    Here the court found sufficient

evidence of appellant's desertion to deny him such support and

consequently refused to reserve the right to spousal support.

Appellant accurately asserts that desertion is no longer a per se

bar to spousal support, see Reid v. Reid, 7 Va. App. 553, 561,

375 S.E.2d 533, 538 (1989), nevertheless, Code § 20-107.1

requires the court to consider evidence pertaining to the

circumstances of the dissolution of the marriage.     See Thomasson

v. Thomasson, 225 Va. 394, 398, 302 S.E.2d 63, 66 (1983).

Accordingly, in weighing the equities of the parties, where the

court finds proof of desertion, it may properly find such proof

warrants a refusal to grant or reserve support.    Such is the case

here.    Although divorce was not sought or granted on fault

grounds, the record reflects that the court heard ample testimony
ore tenus concerning the circumstances of divorce and therefrom

determined appellant had deserted appellee during appellee's

illness.    The court was well within its statutory authority to

deny reservation of support on these grounds.
   IV. Court's use of the present offset method to distribute
     marital assets including appellant's deferred management
                       incentive plan awards


        In issuing its final decree the court employed the present

offset method to distribute those assets that the court



                                 -19-
determined were to be divided equally between the parties.    After

determining which assets each party would retain, the court

calculated that $29,722.19 should be paid by appellant to

effectuate the fifty-fifty division of the assets.   Included

among the assets assigned and accounted for via the present

offset method was the marital portion of the appellant's deferred

management incentive plan awards.

     During the evidentiary hearing both appellant and appellee

participated in discussion with the court as to the appropriate

method of allocating the assets once the court had made findings

as to the appropriate distribution of the assets.    Immediately

following the court's decision to declare the $10,000 award for

calendar year 1994 separate property, the court addressed the

issue of what method of allocation would be employed.   At that

time appellant outlined two alternatives for the court:
          [T]he court could look at the present value
          of those income streams [income streams from
          the deferred awards] and then in the greater
          scheme of things allocate the assets, perhaps
          other assets, to balance the scale and not
          touch these specific assets.
               Or the Court could if it decided to
          enter a QDRO if, as and when, [sic]
          particular percentage should go to
          [appellee]. Frankly, I believe that the
          simpler matter would be to look at these
          things from the broader perspective before
          making a determination with respect to any
          particular retirement asset how to treat it
          for purposes of QDRO.


Appellant reiterated his preference for the present offset method

following some additional discussion, and appellee then stated




                              -20-
her preference for the present offset method: "[w]e would

certainly like to use a present offset method because my client

would like to have the house and as much cash as possible at this

point in time."   The court then asked appellee if she wanted to

use the present offset method in handling the marital portion of

the deferred compensation awards--"You want it done that way as

opposed to her getting money when he gets it?"     Appellee

responded in the affirmative and the court then asked the

appellant if he objected to this.      The appellant did not state an

objection or a grounds for objection but instead stated that:
          Your Honor, I think it is premature to
          determine whether -- my suggestion to the
          Court is we look at all the retirement
          benefits and see how it can be handled
          equitably, and if it cannot be handled
          equitably with present offset, then we deal
          through and [sic] if, as and when through a
          QDRO.


(Emphasis added.)   Appellant said nothing else with regard to the

values that should be accorded the management incentive plan

awards.

     In its final decree the court used $5,000 and $8,000 as the

present values of the awards.   Appellant's expert testified to a

present value of $4,580.36 for the $5,000 and a $6,913.14 for the

$8,000 award.   Appellant now objects to the court's use of the

present offset method to allocate the marital portion of the

deferred compensation awards on the grounds that the court did

not use the unrebutted present value calculations offered by

appellant's expert.   Rule 5A:18 of the Supreme Court of Virginia


                                -21-
provides:
            No ruling of the trial court or the Virginia
            Workers' Compensation Commission will be
            considered as a basis for reversal unless the
            objection was stated together with the
            grounds therefor at the time of the ruling,
            except for good cause shown or to enable the
            Court of Appeals to attain the ends of
            justice.


Appellant's comments at the time the court specifically inquired

about the use of the present offset method are fairly read as

indicating appellant's agreement with the use of the method.

However, even if they do not constitute agreement, they certainly

do not amount to a cognizable objection of any kind.    Likewise,

appellant's objections to the final decree, which clearly

evidenced the court's valuation of the management incentive plan

awards at $5,000 and $8,000 respectively, do not constitute

proper objection.   The circuit court's order was entered on

October 6, 1995, the written objections to the order, filed some

nineteen days later on October 25, 1995, are not timely under

Rule 5A:18.   The law contemplates that objections be made during

trial or before entry of the final decree.    See Code § 8.01-384. 3

     3
      Code § 8.01-384 provides in pertinent part:

            Arguments made at trial via written pleading,
            memorandum, recital of objections in a final
            order, oral argument reduced to transcript,
            or agreed written statements of facts shall,
            unless expressly withdrawn or waived, be
            deemed preserved therein for assertion on
            appeal.

(Emphasis added.)




                                -22-
 While appellant's objections were filed within the period within

which the circuit court retained discretion to amend or suspend

its order, the objections were not necessarily timely made for

purposes of preserving the issues for appeal to this Court.    It

was within the discretion of the trial court to vacate the

judgment and reconsider the issue.   Under the circumstances, we

do not find the trial court to have abused its discretion in

failing to vacate the judgment.   Accordingly, we find the

appellant has waived his right to argue this issue on appeal, and

we therefore decline to consider it here.
        V. Characterization of the appellant's management
         incentive plan award for 1993 as marital property


     Code § 20-107.3(A)(2) addresses the treatment of deferred

compensation plans:
          All property including that portion of
          pensions, profit-sharing or deferred
          compensation or retirement plans of whatever
          nature, acquired by either spouse during the
          marriage, and before the last separation of
          the parties, if at such time or thereafter at
          least one of the parties intends that the
          separation be permanent, is presumed to be
          marital property in the absence of
          satisfactory evidence that it is separate
          property.


Here, appellant argues that the management incentive plan award

made to him in February 1994, which appellant opted to defer, was

improperly categorized as marital property, because it was

awarded after his separation from appellee.   The pertinent

question before us is whether appellant "acquired" the award made

in 1994, at that time, or previously.   Crestar's Management


                              -23-
Incentive Compensation Plan states that "[a]n employee is

eligible for consideration for an incentive award for a Year if

he meets the eligibility standards established by his employer

for such Year."   App. at 784.   Assuming the employee meets the

criterion in the given year, the employee's supervisor may

recommend the employee for an award for a given year by

submitting the employee's "performance ratings and

recommendations . . . to the committee or its designee on or

before February 15 of the following Year . . . ."    App. at 786.

Despite appellant's arguments to the contrary, the plan

provisions make clear that the award to appellant in February of

1994 was made in view of his performance during 1993.   That the

specific amount of the award was not known, and that the plan

committee reserved the right to ultimately make or not make an

award, does not negate the fact that any award eventually made

was made for the work of the appellant in calendar year 1993,

during the period of the appellant's marriage.   Consequently, the

court did not err in classifying the award made in February 1994

as marital property.
 VI. Court's refusal to amend or to suspend its final decree in
    order to hear additional evidence in light of appellant's
                   termination from employment


     The granting or denial of a motion to reconsider is within

the sound discretion of the trial court.    See Morris v. Morris,

3 Va. App. 303, 307, 349 S.E.2d 661, 663 (1986).    The court's

decision to deny an award or reservation of support will be



                                 -24-
upheld where the court has considered the appropriate statutory

factors, as delineated by Code § 20-107.1.   Where these factors

are considered, the court's decision will only be reversed where

there is a clear abuse of discretion.   Thomasson, 225 Va. at 398,

302 S.E.2d at 66.

     Here, the court based its denial of support on its finding

that appellant deserted appellee during her illness.   As noted

supra at II., proof of desertion was properly considered by the

circuit court and when weighed with the other statutory factors,

resulted in a permissible decision by the court to deny support.

The record indicates that the court also gave proper

consideration to the other statutory factors, specifically

including appellant's earning capacity, age, and health.    While

appellant's position with Crestar was clearly considered by the

court, it was not the only, or even most important factor

considered by the court in reaching its decision.   Appellant's

current employment was one of many circumstances weighed by the

court.   Accordingly, the court's refusal to hear additional

evidence concerning the change in this single circumstance was

well within the court's broad discretion in weighing all the

equities of the parties in determining support.
VII. Classification of the wife's disability benefits as marital


     In its letter opinion of September 20, 1995, the court

determined that "[t]he disability benefits being received by

[appellee] are marital property and are not to be shared by




                               -25-
[appellant] . . . ."   This ruling was incorporated into the

court's final decree which was endorsed "Seen and Objected to" by

appellee.

     In her brief, appellee indicates her objection to the

court's classification of her benefits as marital property.

While an objection need not be made in a specific form, Rule

5A:18 requires that the action taken must embody the objection

and reason therefor.   The "Seen and Objected to" endorsement of

the final decree does not constitute a reasoned objection.     Rule

5A:18 provides that "[a] mere statement that the judgment or

award is contrary to the law and the evidence is not sufficient";

it follows that a statement that an order is "Seen and Objected

to" is also insufficient.   Accordingly, we find that appellee has

waived her right to argue this issue on appeal and we therefore

decline to consider it here.
     The case is remanded to the trial court to enter a new order

compatible with this opinion to reflect our holding in Part II



that $31,849.15 of appellant's thrift account be treated as

marital property and $14,373.62 be treated as separate property.
                                             Affirmed in part,
                                             reversed in part,
                                             and remanded.




                               -26-